Citation Nr: 0812193	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a fracture of the right fibula and 
tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1984 
to July 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and August 2007 Board 
remand.

In an April 2003 rating decision the RO granted service 
connection for residuals of an inservice fracture of the mid-
shaft fibula and medial/distal tibia.  The RO styled the 
disability as status-post fracture, mid-shaft fibula, 
medial/distal tibia, chronic right knee strain.  The RO 
utilized a diagnostic code to rate the veteran's fracture 
residuals that evaluates the disability based on either an 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2007).  From the rating decision, the precise nature of 
the fracture residuals and whether the RO had rated the 
residuals on the basis of an ankle or knee disability was 
unclear.  Accordingly, in August 2007, the Board remanded 
this case for clarification of the exact nature of the 
service-connected fracture residuals.  In a subsequent VA 
examination, an examiner determined that the fracture 
residuals were ankle-related and not knee-related.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  The Board thus rates the service-connected 
disability on the basis of the actual fracture residuals - an 
ankle disability.  

The Board finds that the evidence of record raises a claim 
for entitlement to service connection for a knee disorder, to 
include as secondary to service-connected fracture residuals.  
This issue is referred to the RO for action deemed 
appropriate. 


FINDING OF FACT

Residuals of a fracture of the right fibula and tibia 
(fracture residuals) are manifested by right ankle plantar 
flexion to 30 and 35 degrees and dorsiflexion to 15 and 20 
degrees.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for fracture 
residuals, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an 
October 2007 post-remand re-adjudication of the veteran's 
claim, an August 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Although the veteran was not 
notified prior to the initial adjudication of his claim for 
entitlement to service connection that a disability rating 
and an effective date would be assigned should the claim be 
granted and was not notified of any specific requirements to 
obtain certain percentage evaluations for the fracture 
residuals, the Board notes that this notice is not required 
in initial evaluation claims because "where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The August 2007 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

By an April 2003 rating decision, the RO granted service 
connection for fracture residuals and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
effective December 5, 2002.  In September 2003, the veteran 
filed a notice of disagreement regarding the disability 
evaluation.  The RO issued an SOC in June 2004.  In June 
2004, the veteran filed a substantive appeal.  In an October 
2007 supplemental SOC, the RO continued the 10 percent 
evaluation.

In a March 2003 lay statement, the veteran reported right 
ankle discomfort and pain that he tried to control with over 
the counter medication.

In a March 2003 private medical record, the veteran reported 
right ankle pain.  He reported pain upon prolonged walking or 
jumping.  The assessment was ankle pain.

An April 2003 VA joints examination was conducted.  The 
veteran reported right leg pain with standing, walking, 
bending, and stooping.  He reported increasing pain and 
flare-ups upon squatting and excessive standing that were 
relieved by ice, elevation, and pain medication.  He stated 
the he limped about twice per week due to flare-ups and could 
not run anymore due to the pain.  The veteran stated that he 
worked as a mechanic and had not missed any work in the past 
year because he needed the money so he dealt with the pain.  
Upon examination, there was plantar flexion to 30 degrees and 
dorsiflexion to 20 degrees, both with pain.  There was 
positive tenderness to the bony prominence of the medial 
malleolus and lateral mid shaft of the fibula and an 
increased bony prominence of the medial malleolus area which 
was tender to palpation.  X-rays showed right tibia/fibula 
old fracture deformity of the mid shaft of the fibula, right 
ankle cortical effusion of the distal tibia fibula, moderate 
calcaneal tendon calcification, and possible osteoarthritis.

A September 2007 VA joints examination was conducted with 
review of the claims file.  The veteran reported intermittent 
right ankle pain and stiffness that was aggravated by 
prolonged standing and walking.  The pain was almost daily 
with daily morning stiffness.  The veteran denied swelling, 
flare-ups, and incapacitation.  He also reported that there 
were no occupational effects, but that he had difficulty 
negotiating stairs.  The veteran used over the counter 
medication and did not use any assistive devices.  Upon 
examination, there was right ankle flexion to 35 degrees and 
dorsiflexion to 15 degrees, both with pain.  There was 
inversion to 25 degrees and eversion to 15 degrees, without 
pain.  The examiner found no ankle crepitus, deformity, 
erythema, effusion, instability, or tenderness.  Repetition 
did not cause additional limitation of motion loss due to 
pain, weakness, fatigue, incoordination, or lack of 
endurance.  The diagnosis was traumatic arthritis right 
ankle, status-post tibia fibula fracture, status-post open 
reduction internal fixation with subsequent hardware removal.  
The VA examiner opined that the service-connected fracture 
residuals included only ankle manifestations.  

The veteran's current 10 percent evaluation for fracture 
residuals contemplates malunion of the tibia and fibula with 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  For impairment of the tibia and 
fibula, 20, 30, and 40 percent evaluations are assigned for 
malunion with moderate knee or ankle disability, malunion 
with marked knee or ankle disability, and nonunion of the 
tibia and fibula with loose motion, requiring a brace, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
veteran's fracture residuals are manifested by right ankle 
plantar flexion to 30 and 35 degrees out of a possible 45 
degrees, and dorsiflexion to 15 and 20 degrees out of a 
possible 20 degrees.  These range of motion findings do not 
constitute moderate or marked ankle disability because, at a 
minimum, they demonstrate 2/3 full range of motion.  In 
addition, the evidence does not demonstrate loose motion 
requiring the use of a brace.  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For limited ankle motion, a maximum 20 percent 
evaluation is assigned for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  Here, as 
noted above, there was plantar flexion to 30 and 35 degrees 
out of a possible 45 degrees and dorsiflexion to 15 and 20 
degrees out of a possible 20 degrees.  These range of motion 
findings do not constitute marked limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Additionally, the 
evidence of record does not demonstrate ankylosis of the 
ankle or subastragalar or tarsal joint, malunion of os calcis 
or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2007).  Accordingly, 
an initial evaluation in excess of 10 percent is not 
warranted under alternative diagnostic codes.  

The Board has also considered an increased evaluation for 
traumatic arthritis, which is rated identical to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But as 
noted above, an increased evaluation is not warranted based 
on limitation of motion.  38 C.F.R. § 4.71a, General Rating 
Formula.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  The veteran consistently 
reported right ankle pain and stiffness.  In April 2003, the 
veteran reported flare-ups upon squatting and excessive 
standing that were relieved by ice, elevation, and pain 
medication.  In September 2007, the veteran reported that 
pain was aggravated by prolonged standing and walking but 
denied swelling and flare-ups.  He also reported that he had 
difficulty negotiating stairs, used over the counter 
medication and did not use any assistive devices.  The 
veteran stated that he worked as a mechanic and had not 
missed any work in the past year because he needed the money 
so he dealt with the pain.  The objective medical evidence of 
record consistently demonstrated painful range of ankle 
motion.  In April 2003, the examiner found tenderness of the 
tibia/fibula and ankle area.  In September 2007, there was no 
ankle crepitus, deformity, erythema, effusion, instability, 
or tenderness.  Repetition did not cause additional 
limitation of ankle motion due to pain, weakness, fatigue, 
incoordination, or lack of endurance.  In summary, the 
veteran reported pain and stiffness with aggravation upon 
prolonged use, and the objective evidence indicated ankle 
tenderness, but the objective evidence also demonstrated that 
repetition did not cause additional limitation of motion due 
to pain, weakness, fatigue, incoordination, or lack of 
endurance.  Accordingly, the Board finds that there is no 
additional functional loss not contemplated in the 10 percent 
rating and that an initial evaluation in excess of 10 percent 
on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected fracture 
residuals but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to fracture 
residuals.  The Board notes that the veteran denied any 
occupational effects.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.

After a review of the evidence, there is no evidence of 
record that would warrant an initial evaluation in excess of 
10 percent for fracture residuals at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002 
& Supp. 2007); see also Hart, 21 Vet. App. 505.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for fracture 
residuals is not warranted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


